Citation Nr: 0608311	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  99-22 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for chest pains, 
claimed as secondary to the service-connected disability of 
residuals of a fracture of the right clavicle.  

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right clavicle in excess of 20 percent 
prior to September 8, 2005, and in excess of 30 percent as of 
September 8, 2005.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating determination 
of the New York, New York, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In that determination, the RO increased the veteran's right 
clavicle disability evaluation to 20 percent disabling.  
Subsequently, the veteran perfected his appeal on the issues 
in the title page of this decision.  And, following a 
February 2005 Board remand, in an October 2005 rating 
determination, the RO increased the veteran's disability for 
his right clavicle disability from 20 to 30 percent and 
assigned an effective date of September 8, 2005.  As a result 
of the RO's actions, the Board has rephrased the issues as 
listed on the tile page of this decision.  

The issue of entitlement to service connection for chest pain 
as secondary to the veteran's service-connected right 
clavicle disorder is remanded to the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

The veteran's residuals of a right clavicle fracture cause 
marked limitation of motion prior to September 2005.  The 
residuals, however, prior to September 2005 and thereafter do 
not result in the right shoulder being ankylosed, right arm 
movement being limited to 25 degrees or less from the side, 
or nonunion/fibrous union of the right humerus or loss of the 
right humeral head.




CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of a 
fracture of the right clavicle, but no more, have been met 
since August 27, 1998.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5201, 5202, 5203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the February 1999, November 2004, and October 
2005 rating determinations; the August 1999 statement of the 
case; the May 2000 and October 2005 supplemental statements 
of the case; and the June 2003 and March 2005 VCAA letters, 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statement of the case, the supplemental 
statements of the case, and in the VCAA letters, the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The March 2005 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  In this 
regard, he was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence, or that he could submit such evidence.  This 
communication served to tell the veteran that he should 
furnish any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service, VA, and private treatment 
records have been obtained.  The veteran has been afforded 
several VA examinations in conjunction with his claims.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Residuals of a Fracture of the Right Clavicle

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Where arm limitation of motion is limited to 25 degrees from 
the side, a 40 percent evaluation is assigned for the major 
side, and 30 percent is assigned for the minor side, under 
Diagnostic Code 5201.  Limitation of motion midway between 
the side and shoulder level contemplates a 30 percent and 20 
percent evaluation for the major and minor sides, 
respectively; while limitation of motion at shoulder level 
contemplates a 20 percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, for the minor arm, it is 
also 20 percent; a 30 percent rating is granted when there is 
marked deformity for the major arm and a 20 percent for the 
minor.  Also under Diagnostic Code 5202, for recurrent 
dislocations of the major and minor arms at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 30 percent rating is granted when there are 
frequent episodes and guarding of all arm movements for the 
major arm and a 20 percent for the minor arm.  A 50 percent 
rating is granted for fibrous union of the major arm and a 40 
percent for the minor arm; a 60 percent rating is granted for 
nonunion (false flail joint) of the major arm and a 50 
percent for the minor arm; and an 80 percent rating is 
granted for loss of head of (flail shoulder) for the major 
arm and a 70 percent for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

In August 1998, the veteran requested an increased evaluation 
for his right clavicle injury.  

At the time of a December 1998 VA examination, the veteran 
reported that his right shoulder was essentially painless at 
rest but gave him considerable pain with any extreme motion.  
He also noted that the right shoulder tended to numb if he 
laid on it at night with numbness of the arm as a result, 
which was relieved by moving about.  The veteran took no 
medication and sought no treatment for this problem.  

Physical examination revealed a deformed right shoulder with 
the right shoulder being depressed compared to the left with 
the clavicle riding up at a more acute angle than the 
corresponding clavicle on the left.  The question of chronic 
anterior dislocation of the right shoulder was raised.  In 
addition to the deformity, there was marked limitation of 
motion.  The veteran could flex and abduct the right shoulder 
to only 90 degrees compared to 160 degrees for both on the 
left.  He could also only internally rotate to 20 degrees as 
compared to 30 degrees on the left.  The veteran could 
externally rotate to 60 degrees as compared to 80 degrees on 
the left and he could hyperextend to only 15 degrees as 
compared to 25 degrees on the left.  There was no tenderness 
of the shoulder noted.  A diagnosis of residuals of fracture 
of the right shoulder with marked limitation of motion and 
pain with question of chronic anterior dislocation of the 
right shoulder and possible nonunion of the original fracture 
was rendered.  X-rays were ordered for the right shoulder.  

X-rays taken of the shoulder revealed no abnormal soft tissue 
calcification.  There was also a healed fracture of the 
distal right clavicle with moderate angulation.  The 
acromioclavicular joint was intact.  The examiner noted that 
there was no evidence of dislocation or soft tissue 
calcification to suggest bursitis.  

A September 1999 MRI scan of the right shoulder revealed 
findings most consistent with supraspinatus tendinitis at the 
tendinous insertion and the possibility of a small partial 
rotator cuff tear.  A Type II acromion was also present.  

A November 1999 treatment record indicated that the veteran 
reported that his shoulder was giving him fits.  The veteran 
noted a gradual decrease in motion and function, with pain 
and spasm on motion.  The examiner indicated that the 
veteran's right clavicle was tented up with the bone in an 
inverted V position.  Forward flexion was to 90 degrees while 
abduction was to 70 degrees.  External rotation was to 15 
degrees.  The veteran had a moderate amount of pain and spasm 
with the movements.  X-rays revealed a loss of joint space 
and subacromial osteophytes.  A diagnosis of posttraumatic 
arthrosis of the right shoulder with a partial tear of the 
rotator cuff and a sub-acromial impingement component was 
rendered.  

At the time of an October 2002 outpatient visit, the veteran 
complained of shoulder pain when he lifted it.  Physical 
examination revealed that the veteran's range of motion was 
limited to 90 degrees on extension and that he had reduced 
range of motion on adduction.  

At the time of a November 2002 outpatient visit, the veteran 
complained of chronic pain and limitation of the right 
shoulder with exacerbation of pain for years.  The veteran 
was noted to have chronic pain on the right side of the neck 
with radiation to the right anterior chest, shoulder blade, 
and arm for many years.  An EMG performed in November 1999 
was noted to be negative for cervical radiculopathy but 
showed mild peripheral neuropathy.  The veteran complained of 
chronic right shoulder pain and limited range of motion. 

At the time of a September 2005 VA examination, the veteran 
reported having pain of 4/5 out of 10.  It was precipitated 
by cold weather and when he laid on his right side at night.  
The pain increased to 7/8 out of 10 at these times.  All 
repetitive motion was noted to cause increased pain and 
disability.  There was no dislocation or recurrent 
subluxation.  Inflammatory arthritis was not present.  The 
veteran was noted to be right hand dominant.  

Physical examination of the right shoulder revealed 85 
degrees of flexion and 60 degrees of abduction.  External 
rotation was to 30 degrees and internal rotation was to 30 
degrees.  Elbow flexion was to 140 degrees.  Range of motion 
testing with repetitive motion on the right shoulder caused 
increased pain and spasm.  The veteran had a moderate amount 
of spasm when examined.  X-rays revealed a loss of joint 
space and subacromial osteophytes.  

Diagnoses of posttraumatic arthrosis of the right shoulder 
with partial tear of the rotator cuff and subacromial 
impingement syndrome and chronic right shoulder tendinitis 
were rendered.  

The examiner noted that the veteran was disabled due to the 
service-connected residuals of the fracture of the right 
clavicle which did not heal right and as a result caused a 
tremendous amount of pain and spasm upon examination of the 
veteran.  The examiner observed that the fractured right 
clavicle healed in a very deformed manner which was obvious 
to see and to feel.  He stated that it was at the junction of 
the middle and outer third and it was bowed up in an apical 
position.  The examiner again emphasized he had pain and 
spasm with motion.  The examiner reported that this was a 
severe malunion of the right clavicle fracture with constant 
pain and decreased range of motion.  

The Board is of the opinion that the criteria for a 30 
percent disability evaluation based upon limitation of motion 
have been met since the veteran filed a claim for an 
increased evaluation up until September 8, 2005.  The veteran 
has continuously reported having severe pain with movement of 
his right shoulder.  While the September 2005 VA examiner 
described in great detail what the residual of the healed 
clavicle fracture actually was, which he described as very 
deformed, the veteran has had this type of deformity 
throughout the course of this appeal.  Moreover, the VA 
examiner described the veteran as having marked limitation of 
motion at the time of his September 1998 VA examination.  
Furthermore, the veteran was found to have spasm on motion at 
the time of a November 1999 outpatient visit.  

An evaluation in excess of 30 percent, effective as of 
September 8, 2005, would not be warranted under Codes 5200, 
5201, or 5202, since the clinical evidence does not show that 
the right shoulder is ankylosed, that right arm movement is 
limited to 25 degrees or less from the side, or that there is 
nonunion/fibrous union of the right humerus or loss of the 
right humeral head.  

The Board notes that the veteran has complained of right 
shoulder problems on numerous occasions.  However, based upon 
the objective medical findings there is no clinical objective 
pathology of functional loss due to pain, limitation of 
motion, weakness, etc., which would permit assignment of a 
higher evaluation under these criteria.  Specifically, loss 
of functioning arising from pain and weakness does not raise 
the veteran's level of disability to that akin to ankylosis 
or the arm being limited to movement to 25 degrees or less 
from the side. 

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected right clavicle fracture residuals have 
resulted in frequent periods of hospitalization.  The 
veteran's service-connected right clavicle fracture residuals 
have also not be shown to interfere with his employment.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A 30 percent evaluation, but no more, for the residuals of a 
right clavicle fracture is granted prior to September 8, 2005 
only, subject to regulations governing monetary benefits.  


REMAND

With regard to the veteran's claim for service connection for 
chest pain, the Board notes that the veteran has indicated 
that it is his belief that any current chest pain is related 
to his service-connected right clavicle injury.  The Board 
notes that the veteran has been currently diagnosed as having 
carotid artery/heart disease.  The veteran has not been 
afforded a VA examination as it relates to this issue and the 
Board is of the opinion that a VA examination is warranted.  

Accordingly, this matter is remanded for the following:  

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current chest pain.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review.

The examiner is requested to render the 
following opinions:  What is the nature 
and etiology of the veteran's current 
chest pain?  Is it at least as likely as 
not (50 percent probability or greater) 
that any chest pain, if found, is related 
to the veteran's period of service?  If 
not, then is it at least as likely as not 
that the veteran's service-connected 
right clavicle injury caused or 
aggravated any chest pain disorder?  The 
examiner is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

2.  After completion of the above, the 
AMC should review the expanded record and 
determine if the benefit sought can be 
granted with respect to the issue of 
service connection for chest pains, 
claimed as secondary to the service-
connected disability of residuals of a 
fracture of the right clavicle.  If the 
claim remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


